PER CURIAM.
The order appealed from must be reversed, in so far as appealed from by plaintiff, and the seventh, eighth, and ninth interrogatories to be addressed to Sir Neville Lubbock, William N. Whymper, and E. H. Britton allowed and settled as originally proposed by plaintiffs.
The order must be affirmed, in so far as appealed from by defendant, and the third, fourth, fifth, sixth, eleventh, twelfth, thirteenth, fourteenth, fifteenth, and sixteenth interrogatories proposed to be propounded to the above-named witnesses, and the fourth interrogatory to be addressed to the witness H. B. Guernsey allowed and settled, with $10 costs and disbursements to the plaintiffs, appellants.